Exhibit EXECUTION COPY BANC OF AMERICA FUNDING CORPORATION, Depositor and WELLS FARGO BANK, N.A., Trustee TRUST AGREEMENT Dated December 30, 2008 Banc of America Funding 2008-R3 Trust Mortgage Certificate-Backed Certificates, Series 2008-R3 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Definitions 1 Section 1.02 Interest Calculation 20 ARTICLE II CONVEYANCE OF THE MORTGAGE CERTIFICATES AND THE ORIGINAL ISSUANCE OF CERTIFICATES Section 2.01 Conveyance of the Mortgage Certificates 20 Section 2.02 Issuance of Certificates 21 Section 2.03 REMIC Designations and Related Matters 21 Section 2.04 Execution and Delivery of Certificates 24 Section 2.05 Representations and Warranties of the Depositor 24 ARTICLE III ADMINISTRATION OF THE MORTGAGE CERTIFICATES Section 3.01 Collection of Distributions on the Mortgage Certificates; Certificate Account 26 Section 3.02 Distributions 27 Section 3.03 Allocation of Losses 29 Section 3.04 Statements to Certificateholders 33 Section 3.05 Notices to Trustee 34 Section 3.06 REMIC and Grantor Trust Related Covenants 35 Section 3.07 Grantor Trust Administration 36 Section 3.08 Annual Statement as to Compliance 37 Section 3.09 Assessments of Compliance and Attestation Reports 38 Section 3.10 Reports to the Commission 40 ARTICLE IV THE CERTIFICATES Section 4.01 The Certificates 46 Section 4.02 Registration of and Limitations on Transfer and Exchange of Certificates 49 Section 4.03 Mutilated, Destroyed, Lost or Stolen Certificates 55 Section 4.04 Persons Deemed Owners 55 -i- Section 4.05 Transfer of Exchangeable REMIC Certificates and Exchangeable Certificates 55 Section 4.06 Exchanges of Exchangeable REMIC Certificates and Exchangeable Certificates 56 ARTICLE V CERTAIN TAX MATTERS Section 5.01 Returns 57 Section 5.02 Election of REMIC Status 57 Section 5.03 REMIC Administration 58 ARTICLE VI THE TRUSTEE Section 6.01 Representation and Warranties 58 Section 6.02 Directions to Trustee 59 Section 6.03 Liability of the Trustee 59 Section 6.04 Merger or Consolidation of the Trustee 61 Section 6.05 Limitation on Liability of the Trustee and Others; Indemnification 61 Section 6.06 Delegation of Duty by Trustee 62 Section 6.07 Trustee Fee 62 Section 6.08 Resignation and Removal of the Trustee 63 Section 6.09 Successor Trustee 63 Section 6.10 Compliance with REMIC Provisions 64 Section 6.11 [Reserved] 64 Section 6.12 REMIC Losses 64 ARTICLE VII TERMINATION Section 7.01 Termination Upon Distribution to Certificateholders or Upon Purchase by the Call Right Holder 65 Section 7.02 Additional Termination Requirements 66 Section 7.03 Failure of Certificateholders to Surrender Certificates 67 ARTICLE VIII MISCELLANEOUS PROVISIONS Section 8.01 Amendment 67 Section 8.02 Limitation on Rights of Certificateholders 68 Section 8.03 Limitation on Liability of the Depositor and Others 69 Section 8.04 Governing Law 70 Section 8.05 Notices 70 -ii- Section 8.06 Severability of Provisions 70 Section 8.07 Certificates Nonassessable and Fully Paid 70 Section 8.08 Execution in Counterparts 71 EXHIBIT A-1A1 Form of Class 1-A-1 Certificate EXHIBIT A-1A2 Form of Class 1-A-2 Certificate EXHIBIT A-1A3A Form of Rule 144A Global Class 1-A-3 Certificate EXHIBIT A-1A3B Form of Temporary Regulation S Global Class 1-A-3 Certificate EXHIBIT A-1A3C Form of Form of Permanent Regulation S Global Class 1-A-3 Certificate EXHIBIT A-1A4 Form of Class 1-A-4 Certificate EXHIBIT A-1AR Form of Class 1-A-R Certificate EXHIBIT A-2A1 Form of Class 2-A-1 Certificate EXHIBIT A-2A2 Form of Class 2-A-2 Certificate EXHIBIT A-2A3A Form of Form of Rule 144A Global Class 2-A-3 Certificate EXHIBIT A-2A3B Form of Temporary Regulation S Global Class 2-A-3 Certificate EXHIBIT A-2A3C Form of Form of Permanent Regulation S Global Class 2-A-3 Certificate EXHIBIT A-2A4 Form of Class 2-A-4 Certificate EXHIBIT A-3A1 Form of Class 3-A-1 Certificate EXHIBIT A-3A2 Form of Class 3-A-2 Certificate EXHIBIT A-3A3A Form of Form of Rule 144A Global Class 3-A-3 Certificate EXHIBIT A-3A3B Form of Temporary Regulation S Global Class 3-A-3 Certificate EXHIBIT A-3A3C Form of Form of Permanent Regulation S Global Class 3-A-3 Certificate EXHIBIT A-3A4 Form of Class 3-A-4 Certificate EXHIBIT B Schedule of Mortgage Certificates EXHIBIT C Relevant Servicing Criteria EXHIBIT D Additional Form 10-D Disclosure EXHIBIT E Additional Form 10-K Disclosure EXHIBIT F Form 8-K Disclosure Information EXHIBIT G Form of Sarbanes-Oxley Certification EXHIBIT H Form of Back-up Certification EXHIBIT I Form of Additional Disclosure Notification EXHIBIT J-1 Form of Transferor’s Certificate for Transfers of the Rule 144A Global Certificates EXHIBIT J-2 Form of Transferee’s Certificate for Transfers of the Rule 144A Global Certificates (including ERISA Certification) EXHIBIT J-3 Form of Regulation S Transfer Certificate EXHIBIT J-4 Form of Rule 144A Transfer Certificate EXHIBIT J-5 Form of Clearing System Certificate EXHIBIT K Form of ERISA Representation Letter EXHIBIT L Form of Class 1-A-R Investment Representation Letter EXHIBIT M Form of Residual Transfer Affidavit EXHIBIT N Available Combinations EXHIBIT O Form of Request for Exchange of Exchangeable REMIC Certificates or Exchangeable Certificates -iii- This Trust Agreement (“Trust Agreement” or “Agreement”), dated December 30, 2008, is by and between BANC OF AMERICA FUNDING CORPORATION, a Delaware corporation (the “Depositor”), as depositor, and WELLS FARGO BANK, N.A., a national banking association, not in its individual capacity, but solely as trustee (the “Trustee”) under this trust agreement. WITNESSETH THAT: In consideration of the mutual agreements herein contained, the Depositor and the Trustee agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.Whenever used in this Trust Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 10-K Filing Deadline:As defined in Section 3.10(c). Accrual Period:As to any Distribution Date and each Class of Certificates (other than the Class 1-A-R Certificate), the period from and including the first day of the calendar month preceding the calendar month of such Distribution Date to but not including the first day of the calendar month of such Distribution Date. Additional Disclosure Notification:The form of notification to be included with any Additional Form 10-D Disclosure, Additional Form 10-K Disclosure or Form 8-K Disclosure Information which is attached hereto as Exhibit I. Additional Form 10-D Disclosure:As defined in Section 3.10(b). Additional Form 10-K Disclosure:As defined in Section 3.10(c). Affiliate:With respect to any specified Person, for purposes of this Trust Agreement only, any other Person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the person specified.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities or other beneficial interest, by contract or otherwise; and the terms “controlling” and “controlled” have the meanings correlative to the foregoing. Assessment of Compliance:As defined in Section 3.09(a). Attestation Report:As defined in Section 3.09(b). Back-up Certification:As defined in Section 3.10(e). Beneficial Owner:With respect to any Book-Entry Certificate maintained on the book entry records of the Depository, the Person who is the beneficial owner of such Certificate as reflected on the books of the Depository or on the books of a Person maintaining an account with such Depository (directly as a Depository Participant or indirectly through a Depository Participant, in accordance with the rules of such Depository). Book-Entry Certificate:The Class 1-A-1, Class 1-A-2, Class 1-A-3, Class 1-A-4, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 3-A-1, Class 3-A-2, Class 3-A-3 and Class 3-A-4 Certificates, which will be on deposit with the Depository and registered in the name of its nominee, Cede & Co. Business Day:Any day other than a Saturday, a Sunday or a day on which the New York Stock Exchange or Federal Reserve is closed or on which banking institutions in the State of New York or the city in which the Corporate Trust Office is located are authorized or obligated by law or executive order to be closed. Call Right Holder:With respect to the Group 1 Mortgage Certificates, a Certificateholder (other than Banc of America Securities LLC or an affiliate of Banc of America Securities LLC) who, as of the related Record Date, owns (directly or through Exchangeable Certificates) in the aggregate Group 1 Certificates evidencing greater than 50% of the aggregate Class Balance of the outstanding Group 1 Certificates.With respect to the Group 2 Mortgage Certificates, a Certificateholder (other than Banc of America Securities LLC or an affiliate of Banc of America Securities LLC) who, as of the related Record Date, owns (directly or through Exchangeable Certificates) in the aggregate Group 2 Certificates evidencing greater than 50% of the aggregate Class Balance of the outstanding Group 2 Certificates.With respect to the Group 3 Mortgage Certificates, a Certificateholder (other than Banc of America Securities LLC or an affiliate of Banc of America Securities LLC) who, as of the related Record Date, owns (directly or through Exchangeable Certificates) in the aggregate Group 3 Certificates evidencing greater than 50% of the aggregate Class Balance of the outstanding Group 3 Certificates. Certificate:Any one of the Class 1-A-1, Class 1-A-2, Class 1-A-3, Class 1-A-4, Class 1-A-R, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 3-A-1, Class 3-A-2, Class 3-A-3 or Class 3-A-4 Certificates executed by the Trustee in substantially the forms annexed hereto. Certificate Account:The trust account established and maintained pursuant to Section3.01.The Certificate Account shall be deemed to consist of 4 sub-accounts, one for each of the Exchangeable Certificates Grantor Trust Account, the Group 1 Sub-Account, the Group 2 Sub-Account and the Group 3 Sub-Account. Funds deposited in the Certificate Account shall be held in trust for the benefit of Certificateholders for the uses and purposes set forth in Article III. Certificate Balance:With respect to any P&I Certificate at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder (assuming in the case of an Exchangeable REMIC Certificate that no exchanges have occurred and in the case of an Exchangeable Certificate that all exchanges have occurred), such amount being equal to the product of the Percentage Interest of such Certificate and the Class Balance of the Class of Certificates of which such Certificate is a part or, in the case of a Class of Exchangeable Certificates, the Maximum Class Balance of the Class of Certificates of which such Certificate is a part. -2- Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Trust Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be outstanding, unless 100% of the Percentage Interests of the related Class is held by such Persons. Certificate Register:The register maintained pursuant to Section4.02. Certification Parties:As defined in Section 3.10(e). Certifying Person:As defined in Section 3.10(e). Class:Any of the Class 1-A-1, Class 1-A-2, Class 1-A-3, Class 1-A-4, Class 1-A-R, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 3-A-1, Class 3-A-2, Class 3-A-3 or Class 3-A-4 Certificates. Class 1-A-1 Certificate:Any of the Class 1-A-1 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-1A1, which represents a regular interest in REMIC 1 for purposes of the REMIC Provisions. Class 1A1 Interest: A regular interest in REMIC 1 for purposes of the REMIC Provisions. Class 1-A-1 Loss Amount:With respect to any Distribution Date, the amount, if any, by which the ClassBalance of the Class1-A-1 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section3.03(a)to such Class, without regard to the operation of Section3.03(b). Class 1-A-2 Certificate:Any of the Class 1-A-2 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-1A2, which represents a regular interest in REMIC 1 for purposes of the REMIC Provisions. Class 1A2 Interest: A regular interest in REMIC 1 for purposes of the REMIC Provisions. -3- Class 1-A-2 Loss Allocation Amount:With respect to any Distribution Date on or after the Class Balance of the Class 1-A-3 Certificates has been reduced to zero, the lesser of (i)the ClassBalance of the Class1-A-2 Certificates with respect to such Distribution Date prior to any reduction for the Class1-A-2 Loss Allocation Amount and (ii)the Class1-A-1 Loss Amount with respect to such Distribution Date. Class 1-A-2 Loss Amount:With respect to any Distribution Date, the amount, if any, by which the ClassBalance of the Class1-A-2 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section3.03(a)to such Class, without regard to the operation of Section3.03(b). Class 1-A-3 Accrual Distribution Amount:For any Distribution Date and the Class 1-A-3 Certificates prior to the Group 1 Accretion Termination Date, an amount with respect to such Class equal to the Class 1-A-3 Interest Distribution Amount Allocation allocated but not currently distributable as interest to such Class pursuant to Section 3.02(b)(i). Class 1-A-3 Certificate:Any of the Class 1-A-3 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-1A3A, Exhibit A-1A3Bor Exhibit A-1A3C, which represents a regular interest in REMIC 1 for purposes of the REMIC Provisions. Class 1A3 Interest: A regular interest in REMIC 1 for purposes of the REMIC Provisions. Class 1-A-3 Loss Allocation Amount:With respect to any Distribution Date, the lesser of (i)the ClassBalance of the Class1-A-3 Certificates with respect to such Distribution Date prior to any reduction for the Class1-A-3 Loss Allocation Amount and (ii)the sum of the Class1-A-1 Loss Amount and the Class 1-A-2 Loss Amount with respect to such Distribution Date. Class 1-A-4 Certificate:Any of the Class 1-A-4 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-1A4, which is an Exchangeable Certificate and represents an interest in a grantor trust for United States federal income tax purposes. -4- Class 1-A-R Certificate:The Class 1-A-R Certificate issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-1AR, which represents ownership of the Class R1 Interest, the Class R2 Interest and the
